299 F.2d 938
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.BRANDMAN IRON COMPANY, Respondent.
No. 14238.
United States Court of Appeals Sixth Circuit.
Feb. 17, 1962.
ORDER.

1
Pursuant to the judgment of the Supreme Court, 368 U.S. 399, 82 S.Ct. 429, 7 L.Ed.2d 378.


2
IT IS ORDERED that the language 'or any other labor organization' of its employees heretofore stricken from the order of the Board by this Court be reinserted in said order, 6 Cir., 281 F.2d 797, and enforcement thereof is granted.